DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/1/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Copies of citation nos. 10-11 have not been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “one or more air-glass interfaces.” However, there is no antecedent basis for any of the waveguide materials including glass. Appropriate correction is required. For examination purposes, this limitation is interpreted to mean “one or more air-substrate interfaces.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 11 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukawa et al. (US 2006/0228073 A1).
Regarding claim 7, Mukawa discloses an optical waveguide for combining light from real imagery with light from a light engine, said waveguide comprising: a. a top substrate (Fig. 21: 83B – transparent substrate); b. a bottom substrate, stacked in alignment with the top substrate such that a top surface of the top substrate and a bottom surface of the bottom substrate are parallel (Fig. 21: 83A – transparent substrate); and c. a pair of incoupling and outcoupling volume holographic optical elements (VHOEs) spaced apart and sandwiched between the top substrate and the bottom substrate (Fig. 21: 84a & 84c – first & second reflection volume hologram gratings); wherein the waveguide is configured to convey light from the incoupling VHOE to the outcoupling VHOE via total internal reflection (TIR) through the combined top and bottom substrates, and the TIR is bounded by the top surface of the top substrate and the bottom surface of the bottom substrate (see Fig. 21).  
Regarding claim 8, Mukawa discloses an index matching medium sandwiched between the top substrate and the bottom substrate and between the incoupling and outcoupling VHOEs (Fig. 21: 84b – area of hologram layer 84 having no interference fringe recorded therein) (because area 84b is formed from the same layer as volume hologram gratings 84a & 84c, it is seen to match the refractive indices of those gratings), and wherein the index matching medium allows the top and bottom substrates to convey light from the incoupling VHOE to the outcoupling VHOE via TIR as if they were a single substrate (see Fig. 21).  
Regarding claim 11, Mukawa discloses one or more of the VHOEs comprises a reflection VHOE (para [0187]).  
Regarding claim 20, Mukawa discloses the top and bottom substrates are aligned (see Fig. 21).
Mukawa does not disclose alignment via a mechanical jig or via a method which involves measurement of one or more optical properties of the waveguide to guide alignment. However, the top and bottom substrates could have been aligned using an alternative method. The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al. in view of Levola (US 2006/0126179 A1).
Mukawa and Levola disclose waveguides. Therefore, they are analogous art.
Regarding claim 4, Mukawa discloses a waveguide image combiner for combining light from real imagery with light from a light engine, said waveguide image combiner comprising: a waveguide comprising i. a top substrate (Fig. 21: 83B – transparent substrate); ii. a bottom substrate, stacked in alignment with the top substrate (Fig. 21: 83A – transparent substrate); and iii. a pair of incoupling and outcoupling volume holographic optical elements (VHOEs) spaced apart and sandwiched between the top substrate and the bottom substrate (Fig. 21: 84a & 84c – first & second reflection volume hologram gratings); wherein each waveguide is configured to convey light from the incoupling VHOE to the outcoupling VHOE via total internal reflection (TIR) through the combined top and bottom substrates (see Fig. 21).
Mukawa neither teaches nor suggests a. a plurality of stacked waveguides, wherein each of the stacked waveguides corresponds to one or more angular ranges and one or more color ranges, and wherein for any given angular range of light, the blue and red color ranges are conveyed by one of the plurality of waveguides which is different from the waveguide which conveys the green color range of the same angular range of light.  
However, Levola discloses a waveguide image combiner comprising a. a plurality of stacked waveguides, wherein each of the stacked waveguides corresponds to one or more angular ranges and one or more color ranges (see Figs. 3a-c; each angular range is considered to be the critical angle or greater), and wherein for any given angular range of light, the blue and red color ranges are conveyed by one of the plurality of waveguides (see Fig. 3b: red and blue light are both coupled into optical layer 110) which is different from the waveguide which conveys the green color range of the same angular range of light (see Fig. 3b: green light is coupled into optical layer 120, which is different from optical layer 110).  Among the benefits of this configuration includes providing a uniform color distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Mukawa by providing a. a plurality of stacked waveguides, wherein each of the stacked waveguides corresponds to one or more angular ranges and one or more color ranges, and wherein for any given angular range of light, the blue and red color ranges are conveyed by one of the plurality of waveguides which is different from the waveguide which conveys the green color range of the same angular range of light, as taught by Levola, in order to provide a uniform color distribution.
Regarding claim 5, Mukawa and Levola disclose the stacked waveguides are separated from each other by air gaps or low-refractive-index layers (see Levola Figs. 3a-c: air gaps).  
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al. in view of Travers et al. (US 2013/0051730 A1).
Mukawa and Travers disclose waveguides. Therefore, they are analogous art.
Regarding claim 9, Mukawa discloses the top surface of the top substrate and the bottom surface of the bottom substrate are parallel (see Fig. 21).  
Mukawa neither teaches nor suggests the index matching medium has a variable thickness to compensate for irregularity of the substrates such that the top surface of the top substrate and the bottom surface of the bottom substrate are parallel.  
However, Travers teaches the use of an index-matching adhesive to maintain a constant effective waveguide thickness (para [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide of Mukawa such that the index matching medium has a variable thickness to compensate for irregularity of the substrates such that the top surface of the top substrate and the bottom surface of the bottom substrate are parallel, as taught by Travers, in order to maintain a constant effective waveguide thickness to ensure image uniformity.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al. in view of Cheng et al. (US 2018/0284460 A1).
Mukawa and Cheng disclose waveguides. Therefore, they are analogous art.
Regrading claim 10, Mukawa neither teaches nor suggests one or more of the VHOEs has a gradient diffraction efficiency across the propagation path.  
However, Cheng discloses a waveguide in which an output element has a gradient diffraction efficiency (para [0153]). Among the benefits of this configuration includes ensuring uniform output intensity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide of Mukawa such that one or more of the VHOEs has a gradient diffraction efficiency across the propagation path, as taught by Cheng, in order to ensure uniform output intensity.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al. in view of Levola (US 2011/0096401 A1, from IDS) (“Levola II”).
Mukawa and Levola disclose waveguides. Therefore, they are analogous art.
Regarding claim 12, Mukawa neither teaches nor suggests an image expander, positioned on a top surface of the top substrate or a bottom surface of the bottom substrate, such that as the light is conveyed through the waveguide, it interacts with the image combiner so as to provide for optical expansion of a pupil.  
However, Levola II discloses a waveguide comprising an image expander, positioned on a top surface of the top substrate or a bottom surface of the bottom substrate, such that as the light is conveyed through the waveguide, it interacts with the image combiner so as to provide for optical expansion of a pupil (Fig. 4a: 24 – intermediate diffractive element). Among the benefits of this configuration includes providing for two-dimensional pupil expansion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide of Mukawa by providing an image expander, positioned on a top surface of the top substrate or a bottom surface of the bottom substrate, such that as the light is conveyed through the waveguide, it interacts with the image combiner so as to provide for optical expansion of a pupil, as taught by Levola II, in order to provide for two-dimensional pupil expansion.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al.
Regarding claim 17, the above-cited fifth embodiment of Mukawa neither teaches nor suggests one or more additional pairs of incoupling and outcoupling VHOEs spaced apart and sandwiched between the top substrate and the bottom substrate, wherein the incoupling VHOEs are stacked in alignment and the outcoupling VHOEs are stacked in alignment.  
However, in a fourth embodiment, Mukawa discloses a waveguide comprising one or more additional pairs of incoupling and outcoupling VHOEs spaced apart and sandwiched between the top substrate and the bottom substrate, wherein the incoupling VHOEs are stacked in alignment and the outcoupling VHOEs are stacked in alignment (see Figs. 17-19). Among the benefits of this configuration includes allowing wider ranges of wavelengths and angles to be accepted (paras [0171]-[0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide of the fifth embodiment of Mukawa such that one or more additional pairs of incoupling and outcoupling VHOEs spaced apart and sandwiched between the top substrate and the bottom substrate, wherein the incoupling VHOEs are stacked in alignment and the outcoupling VHOEs are stacked in alignment, as taught in the fourth embodiment of Mukawa, in order to allow wider ranges of wavelengths and angles to be accepted.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al. in view of Valera et al. (US 2016/0041387 A1).
Mukawa and Valera disclose waveguides. Therefore, they are analogous art.
Regarding claim 18 (as understood by the current claim language), Mukawa neither teaches nor suggests anti-reflection coatings on one or more air-substrate interfaces.  
However, Valera teaches providing anti-reflection coatings on one or more air-substrate interfaces (see Fig. 2 & para [0046]) for the purpose of reducing surface glare.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide of Mukawa by providing anti-reflection coatings on one or more air-substrate interfaces, as taught by Valera, in order to reduce surface glare.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al. in view of Amitai (US 2017/0052377 A1).
Mukawa and Amitai disclose waveguides. Therefore, they are analogous art.
Regarding claim 19, Mukawa neither teaches nor suggests a top surface of the top substrate and a bottom surface of the bottom substrate were polished or surface-etched prior to or after stacking of the substrates, so as to enhance surface uniformity of the waveguide.  
However, Amitai teaches polishing outer surfaces to improve quality (Figs. 11A-B & para [0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide of Mukawa such that a top surface of the top substrate and a bottom surface of the bottom substrate were polished or surface-etched prior to or after stacking of the substrates, so as to enhance surface uniformity of the waveguide, as taught by Amitai, in order to provide high quality optical surfaces.
Allowable Subject Matter
Claims 1-3 are allowed.
Claims 6 & 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 1 is allowable for at least the reason “e. an isolation layer, having a lower refractive index than that of the top and bottom substrates, positioned between the top and bottom substrates,” as set forth in the claimed combination.
	Claims 2-3 are allowable due to their dependence on claim 1.
	Claim 6 is allowable for at least the reason “each waveguide comprises an isolation layer between the top substrate and the bottom substrate, the isolation layer having a lower refractive index then that of the substrates,” as set forth in the claimed combination.
	Claim 13 is allowable for at least the reason “each time the light interacts with the diffraction grating it is split into 0th and 1st diffraction orders,” as set forth in the claimed combination.
	Claim 14 is allowable for at least the reason “the outcoupling VHOE only outcouples 0th diffraction order light,” as set forth in the claimed combination.
	Claim 15 is allowable for at least the reason “each waveguide comprises an isolation layer between the top substrate and the bottom substrate, the isolation layer having a lower refractive index then that of the substrates,” as set forth in the claimed combination.
	Claim 16 is allowable due to its dependence on claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872